          Case 2:19-cv-02246-GMN-EJY Document 112 Filed 06/11/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     David A. Hano,                                     )
 4                                                      )
                           Plaintiff,                   )       Case No.: 2:19-cv-02246-GMN-EJY
 5
            vs.                                         )
 6                                                      )                     ORDER
     State of Nevada, et al.,                           )
 7                                                      )
                           Defendants.                  )
 8
 9          Pending before the Court is the Report and Recommendation, (ECF No. 106), of United
10   States Magistrate Judge Elayna J. Youchah, which states that Defendant Jaymie Cabrera’s
11   Motion to Dismiss, (ECF No. 95), should be granted.
12          A party may file specific written objections to the findings and recommendations of a
13   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
14   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
15   determination of those portions to which objections are made. Id. The Court may accept, reject,
16   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
17   28 U.S.C. § 636(b)(1); D. Nev. R. IB 3-2(b). Where a party fails to object, however, the Court
18   is not required to conduct “any review at all . . . of any issue that is not the subject of an
19   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
20   that a district court is not required to review a magistrate judge’s report and recommendation
21   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
22   1122 (9th Cir. 2003).
23          Here, no objections were filed, and the deadline to do so has passed. (See Min. Order,
24   ECF No. 106) (setting a June 10, 2021, deadline for objections).
25   //


                                                  Page 1 of 2
          Case 2:19-cv-02246-GMN-EJY Document 112 Filed 06/11/21 Page 2 of 2




 1          Accordingly,
 2          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 106), is
 3   ADOPTED in full.
 4          IT IS FURTHER ORDERED that Defendant Jaymie Cabrera’s Motion to Dismiss,
 5   (ECF No. 95), is GRANTED.
 6          IT IS FURTHER ORDERED that Plaintiff David A. Hano may file a Second
 7   Amended Complaint, consistent with the instructions in the Report and Recommendation, no
 8   later than July 12, 2021.
 9                      11 day of June, 2021.
            Dated this ____
10
11                                                ___________________________________
                                                  Gloria M. Navarro, District Judge
12                                                United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                Page 2 of 2
